            Case 2:21-cv-00587-LPL Document 1 Filed 02/18/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JULIA KHAN,                                  :       Civil Action No.: 1:21-cv-1476
                                             :
               Plaintiff,                    :
                                             :       NOTICE OF REMOVAL
       -against-
                                :
Z & D TOUR, INC., FEDEX GROUND  :
PACKAGE SYSTEM, INC. and PENSKE :
TRUCK LEASING CORP.,            :
                                :
            Defendants.         :


TO:    United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007


       Defendant, FEDEX GROUND PACKAGE SYSTEM, INC. (“FedEx Ground”), by and

through its undersigned counsel, files this Notice of Removal pursuant to 28 U.S.C. § 1441, et seq.

FedEx Ground submits that the United States District Court for the Southern District of New York

has original diversity jurisdiction over this civil action and this matter may be removed to the

District Court in accordance with the procedures provided at 28 U.S.C. § 1446. In further support

of this Notice of Removal, FedEx Ground states as follows:

                                   STATE COURT ACTION

       1.      Plaintiff, Julia Khan, initiated this action by filing a Complaint in the Supreme

Court of the State of New York, Bronx County, on or about January 12, 2021 under Index No.

800432/2021E. (A true and correct copy of the Complaint is attached hereto as Exhibit “A.”)
             Case 2:21-cv-00587-LPL Document 1 Filed 02/18/21 Page 2 of 6




        2.      On January 22, 2021, Plaintiff filed an Affidavit of Service with respect to

Defendant FedEx Ground. (A true and correct copy of the Affidavit of Service is attached hereto

as Exhibit “B.”)

        3.      On January 22, 2021, Plaintiff filed an Affidavit of Service with respect to

Defendant Z&D Tour Inc. (“Z&D”). (A true and correct copy of the Affidavit of Service is attached

hereto as Exhibit “C.”)

        4.      On January 22, 2021, Plaintiff filed an Affidavit of Service with respect to Penske

Truck Leasing, Corp. (“Penske”). (A true and correct copy of the Affidavit of Service is attached

hereto as Exhibit “D.”)

        5.      On February 18, 2021, Christopher Fusco, Esq. filed a Notice of Appearance on

behalf of FedEx Ground. (A true and correct copy of the Entry of Appearance is attached hereto

as Exhibit “E.”)

        6.      On February 11, 2021, Sunil S. Tilak, Esq. filed a Notice of Appearance on behalf

of Z&D. (A true and correct copy of the Notice of Appearance is attached hereto as Exhibit “F.”)

        7.      On February 11, 2021, Weston J. Kulick, Esq. filed a Notice of Appearance on

behalf of Z&D. (A true and correct copy of the Notice of Appearance is attached hereto as Exhibit

“G.”)

        8.      On February 11, 2021, Francis J. Leddy, III, Esq. filed a Notice of Appearance on

behalf of Z&D. (A true and correct copy of the Notice of Appearance is attached hereto as Exhibit

“H.”)

        9.      On February 15, 2021, Plaintiff and Z&D filed a Stipulation Extending Time to File

a Responsive Pleading on behalf of Z&D. (A true and correct copy of the Stipulation Extending

Time is attached hereto as Exhibit “I.”)



                                                 2
             Case 2:21-cv-00587-LPL Document 1 Filed 02/18/21 Page 3 of 6




       10.      Upon information and belief, the documents attached as Exhibits “A”, “B”, “C”,

“D”, “E”, “F”, “G”, “H” and “I” constitute all of the pleadings, process and orders which were

filed in connection with the state court action.

       11.      This Notice of Removal is timely filed in that it is filed “within thirty days after the

receipt by defendant[s], through service or otherwise, of a copy of the initial pleading setting forth

the claim for relief upon which” this action is based. 28 U.S.C. § 1446(b).

                                 DIVERSITY OF CITIZENSHIP

       12.      Plaintiff Julia Khan is an adult individual residing in Bronx County, New York.

       13.      Both at the time Plaintiff initiated this action and at the time of this Removal,

Plaintiff was and is a citizen of New York.

       14.      FedEx Ground is not incorporated in New York, nor does FedEx Ground have its

principal place of business in New York.

       15.      Rather, FedEx Ground is a Delaware corporation with its principal place of business

in Pennsylvania with an address of 1000 FedEx Drive, Moon Township, Pennsylvania 15108.

       16.      Both at the time Plaintiff initiated this action and at the time of this Removal, FedEx

Ground was and is a citizen of Delaware and Pennsylvania.

       17.      Z&D is not incorporated in New York, nor does Z&D have its principal place of

business in New York.

       18.      Rather, Z&D is a New Jersey corporation with its principal place of business in

New Jersey with an address of 350 Rt. 46 East Suite 131, Rockaway, New Jersey 07866.

       19.      Both at the time Plaintiff initiated this action and at the time of this Removal, Z&D

was and is a citizen of New Jersey.

       20.      Penske is not incorporated in New York nor does Penske have its principal place

of business in New York.
                                                   3
             Case 2:21-cv-00587-LPL Document 1 Filed 02/18/21 Page 4 of 6




       21.      Rather, Penske is a Delaware corporation with its principal place of business in

Pennsylvania with an address of 2675 Morgantown Road, Reading, Pennsylvania 19607.

       22.      Both at the time Plaintiff initiated this action and at the time of this Removal,

Penske was and is a citizen of Delaware and Pennsylvania.

       23.      As set forth above, Plaintiff and the Defendants are citizens of different states,

therefore, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                                 AMOUNT IN CONTROVERSY

       24.      Plaintiff alleges that she has sustained severe and protracted personal injuries as a

result of the accident, was consequently incapacitated from her normal pursuits, and has been

informed that she will continue to suffer damages into the future. (See Exhibit “A” at paragraphs

64 and 66).

       25.      Plaintiff further alleges she has sustained or will sustain economic loss greater than

basic economic loss of $50,000 as defined in Article Fifty-One (“51”) of the Insurance Law of the

State of New York. (See Exhibit “A” at paragraph 65).

       26.      Plaintiff demands judgment against Defendants “in a sum which exceeds the limits

of all lower Courts which would otherwise have jurisdiction herein together with costs and

disbursements of this action including interest and attorney’s fees” (See Exhibit “A.”)

       27.      As Plaintiff alleges that she has suffered, and will continue to suffer, severe and

protracted personal injuries which have, and will, incapacitate her from her normal pursuits, and

claims damages in excess of $50,000 as well as costs and disbursements, therefore, the amount in

controversy exceeds the jurisdictional requirement of $75,000.

       28.      Because Plaintiff and Defendants are citizens of different states, and because the

amount in controversy exceeds $75,000, the United States District Court for the Southern District

of New York has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332.
                                                  4
              Case 2:21-cv-00587-LPL Document 1 Filed 02/18/21 Page 5 of 6




        29.      Section 1332 confers original jurisdiction over all civil matters where the amount

in controversy exceeds the sum or value of $75,000 exclusive of interest and costs, and is between

citizens of different states.

        30.      FedEx Ground submits that this matter may be removed to the United States District

Court for the Southern District of New York pursuant to 28 U.S.C. § 1441, which permits removal

of any civil action to the district courts that have original jurisdiction.

        31.      Defendants Z&D and Penske consent to and join in this Notice of Removal. A true

and correct copy of Z&D and Penske’s Consent to Removal are attached hereto as Exhibit “J”

and Exhibit “K”, respectively).

        32.      A Notice of Filing of Notice of Removal to Federal Court, attached hereto as

Exhibit “L”, will be filed in the Supreme Court of the State of New York, Bronx County, as soon

as this Notice of Removal has been filed in this Court.

        WHEREFORE, Defendant, FedEx Ground Package System, Inc., removes this civil

action to the United States District Court for the Southern District of New York, pursuant to 28

U.S.C. § 1441.

February 18, 2021                                       CALLAHAN & FUSCO, LLC


                                                        ___________________________________
                                                        Christopher G. Fusco, Esq.
                                                        Email: cfusco@callahanfusco.com
                                                        (877) 618-9770
                                                        40 Exchange Place, 18th Floor
                                                        New York, New York 10005
                                                        (Counsel for Defendant FedEx Ground
                                                        Package System, Inc.)




                                                   5
             Case 2:21-cv-00587-LPL Document 1 Filed 02/18/21 Page 6 of 6




                                CERTIFICATION OF SERVICE

        I, Christopher Fusco, of full age, being duly sworn, according to law and upon my oath,

depose and say:

        1.      I am an attorney with the law firm of Callahan & Fusco, LLC, and am assigned the

handling of this action.

        2.      On February 18, 2021, I electronical filed a copy of the with DEFENDANTS

NOTICE OF REMOVAL, which was served via SDNY ECF and regular mail on:


                                    Richard K. Hershman, Esq.
                                E-mail: hershmanlawfirm@aol.com
                                  Richard K. Hershman, P.L.L.C.
                                   49 West 37th Street, 7th Floor
                                   New York, New York 10018
                                       Counsel for Plaintiff


        3.      I certify that the foregoing statements made by me are true. I am aware that if any of

the foregoing statements are willfully false, I am subject to punishment.

Dated: February 18, 2021


                                                       By:
                                                              CHRISTOPHER G. FUSCO




                                                  6
